DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2019/0322382 A1).
Regarding claim 1, Mackin discloses a drivetrain for an aircraft (abstract, regarding hybrid propulsion engines for aircraft), the drivetrain comprising: 
an input shaft (second drive shaft 220; para. [0023], regarding the second drive shaft 220 is formed integrally with the electric motor 212; fig. 2); 
a first electric motor (electric motor 212; fig. 2) coupled to the input shaft (as shown in fig. 2) via a first clutch (para. [0021], regarding the hybrid propulsion engine 200 is operable in a first mode of operation where the gas turbine engine 202 is running and the electric motor 212 is off. In this first mode of operation only the gas turbine engine 202 drives the propulsor 204. In a second mode of operation the electric motor 212 is running and the gas turbine engine 202 is off, such that only the electric motor 212 drives the propulsor 204; fig. 2); 
a planetary gear set (transmission 222; fig. 2) coupled to the input shaft (para. [0051], regarding the hybrid propulsion engine 500 includes a transmission 530 (e.g., a planetary gear system) that couples the second drive shaft 510 to the propeller 504; Examiner notes that fig. 5 depicts a cutaway view of an embodiment that is essentially identical to the schematic shown in fig. 2, see para. [0020]); and 
a mast (as shown in annotated fig. 2) coupled to the gear set (para. [0023], regarding the transmission 222 changes the rotational speed between the second drive shaft 220 and the propulsor 204; Examiner notes that such a change would necessarily require a mast separate from the input shaft), 
wherein the input shaft (220) and the mast (as shown in annotated fig. 2) are coaxially aligned (as shown in fig. 2; see para. [0030]).
Mackin does not appear to specifically disclose wherein the first clutch is a sprag clutch.
However, in an alternate embodiment, Mackin teaches the use of a sprag clutch (para. [0047], regarding the overrunning clutch 422 is implemented as a sprag clutch 604; fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drivetrain of Mackin such that the first clutch is a sprag clutch as taught by the alternate embodiment of Mackin in order to ensure that the input shaft can move independently of the first electric motor without causing damage to the motor (see Mackin, paras. [0021] and [0047]).


    PNG
    media_image1.png
    558
    725
    media_image1.png
    Greyscale


Regarding claim 3, Mackin as modified discloses the invention in claim 1, and further discloses wherein the planetary gear set (22) comprises a gear ratio that reduces a rotational speed of the mast relative to the input shaft (para. [0023], regarding the transmission 222 changes the rotational speed between the second drive shaft 220 and the propulsor 204; as shown in fig. 6).

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2019/0322382 A1), and alternatively further in view of Regev (US 2017/0217600 A1).
Regarding claim 2, Mackin as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a second electric motor coupled to the input shaft via a second sprag clutch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention to include a second electric motor coupled to the input shaft via a second sprag clutch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose would be to ensure an additional power source for powering the input shaft while ensuring the second motor is able to operate safely during an overrunning event.
Alternatively, Regev is in the field of propulsion assemblies for aircraft (abstract) and teaches a second electric motor (electric motor modules 400; fig. 2) coupled to the input shaft (driveshaft 200; fig. 2) via a second sprag clutch (clutch 610; fig. 2; see para. [0115], effectively describing a sprag clutch arrangement for the clutch 610).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drivetrain of Mackin to include a second electric motor coupled to the input shaft via a second sprag clutch as taught by Regev in order to ensure that the mast can move independently of the input shaft without causing damage to the second electric motor, while simultaneously ensuring that the clutch can operate as such without requiring an additional power source (see Regev, para. [0115]).

Regarding claim 5, Mackin discloses a drivetrain for an aircraft (abstract, regarding hybrid propulsion engines for aircraft), the drivetrain comprising: 
a gearbox (222) having an input shaft (220) and a mast (as shown in annotated fig. 2 above) coaxially aligned with the input shaft (as shown in fig. 2); and 
an electric motor (212) coupled to the input shaft (as shown in fig. 2). 
Mackin does not appear to specifically disclose wherein the motor is a plurality of electric motors, wherein each electric motor of the plurality of electric motors is coupled to the input shaft via a sprag clutch.
However, Regev teaches wherein the motor is a plurality of electric motors (400), wherein each electric motor of the plurality of electric motors is coupled to the input shaft via a sprag clutch (see again para. [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drivetrain of Mackin such that the motor is a plurality of electric motors, wherein each electric motor of the plurality of electric motors is coupled to the input shaft via a sprag clutch as taught by Regev in order to ensure that the mast can move independently of the input shaft without causing damage to the second electric motor, while simultaneously ensuring that the clutch can operate as such without requiring an additional power source (see Regev, para. [0115]).

Regarding claim 6, Mackin as modified discloses the invention in claim 5, and further discloses wherein the input shaft (220) is coupled to the mast (as shown in annotated fig. 2 above) via a planetary gear set (222).

Regarding claim 7, Mackin as modified discloses the invention in claim 6, and further discloses wherein the planetary gear set (222) comprises a gear ratio that reduces a rotational speed of the mast relative to the input shaft (para. [0023], regarding the transmission 222 changes the rotational speed between the second drive shaft 220 and the propulsor 204; as shown in fig. 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2019/0322382 A1), and alternatively further in view of Kinoshita (US 6,401,893 B1).
Regarding claim 4, Mackin as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the first sprag clutch is a packed-grease sprag clutch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the first sprag clutch is a packed-grease sprag clutch, since the equivalence of a sprag clutch a packed-grease sprag clutch for their use in the clutch art and the selection of any known equivalents to a packed-grease sprag clutch would be within the level of ordinary skill in the art.
Alternatively, Kinoshita is in the field of one-way clutch assemblies (abstract) and teaches wherein the first sprag clutch is a packed-grease sprag clutch (col. 4, lines 4-8, regarding the two upper and lower spaces defined by the two cylinder portions 1a and 1b of the outer race 1 and the cylinder portion 2a of the inner race 2 and communicating with each other are kept in a substantially hermetically sealed state by the two seal members 12 and 11; col. 4, lines 17-18, regarding the lubricant reservoir 5 is filled with grease or other lubricant; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drivetrain of Mackin such that the first sprag clutch is a packed-grease sprag clutch as taught by Kinoshita in order to ensure that the clutch can operate without requiring continuous resupply of lubricant (see Kinoshita, col. 4, lines 4-18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2019/0322382 A1) in view of Regev (US 2017/0217600 A1), and alternatively further in view of Kinoshita (US 6,401,893 B1).
Regarding claim 8, Mackin as modified discloses the invention in claim 5, but does not appear to specifically disclose wherein the first sprag clutch is a packed-grease sprag clutch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the first sprag clutch is a packed-grease sprag clutch, since the equivalence of a sprag clutch a packed-grease sprag clutch for their use in the clutch art and the selection of any known equivalents to a packed-grease sprag clutch would be within the level of ordinary skill in the art.
Alternatively, Kinoshita is in the field of one-way clutch assemblies (abstract) and teaches wherein the first sprag clutch is a packed-grease sprag clutch (col. 4, lines 4-8, regarding the two upper and lower spaces defined by the two cylinder portions 1a and 1b of the outer race 1 and the cylinder portion 2a of the inner race 2 and communicating with each other are kept in a substantially hermetically sealed state by the two seal members 12 and 11; col. 4, lines 17-18, regarding the lubricant reservoir 5 is filled with grease or other lubricant; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drivetrain of Mackin such that the first sprag clutch is a packed-grease sprag clutch as taught by Kinoshita in order to ensure that the clutch can operate without requiring continuous resupply of lubricant (see Kinoshita, col. 4, lines 4-18).

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, Jr. (US 2011/0024555 A1) in view of Mackin (US 2019/0322382 A1) and Regev (US 2017/0217600 A1).
Regarding claim 9, Kuhn discloses a rotorcraft (abstract, regarding a VTOL aircraft) comprising: 
a plurality of fan assemblies (as shown in fig. 4), each fan assembly of the plurality of fan assemblies comprising a drivetrain (rotor drive 110A; fig. 1A), the drivetrain comprising:
a gearbox (reduction gearbox 112; fig. 1A) having an input shaft (as shown in fig. 1A); and
a plurality of electric motors (motors 114; fig. 1A) coupled to the input shaft (as shown in fig. 1).
Kuhn does not appear to specifically disclose the gearbox having a mast coaxially aligned with the input shaft; wherein each electric motor of the plurality of electric motors is coupled to the input shaft via a sprag clutch.
However, Mackin is in the field of hybrid propulsion engines for aircraft (abstract) and teaches the gearbox (222) having a mast (as shown in annotated fig. 2 above) coaxially aligned with the input shaft (see para. [0030]; as shown in fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the gearbox has a mast coaxially aligned with the input shaft as taught by Mackin in order to ensure simplicity of manufacturing and assembly of the drivetrain.
Furthermore, Regev teaches wherein each electric motor of the plurality of electric motors is coupled to the input shaft via a sprag clutch (see again para. [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the motor is a plurality of electric motors, wherein each electric motor of the plurality of electric motors is coupled to the input shaft via a sprag clutch as taught by Regev in order to ensure that the mast can move independently of the input shaft without causing damage to the second electric motor, while simultaneously ensuring that the clutch can operate as such without requiring an additional power source (see Regev, para. [0115]).

Regarding claim 10, Kuhn as modified discloses the invention in claim 9, but does not appear to specifically disclose wherein the input shaft is coupled to the mast via a planetary gear set.
However, Mackin teaches wherein the input shaft is coupled to the mast via a planetary gear set (para. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the input shaft is coupled to the mast via a planetary gear set as taught by Mackin in order to ensure simplicity of manufacturing and assembly of the drivetrain by reducing the number of necessary moving parts.

Regarding claim 11, Kuhn as modified discloses the invention in claim 10, and further discloses wherein the planetary gear set (from Mackin, 222) comprises a gear ratio that reduces a rotational speed of the mast relative to the input shaft (see again Mackin, para. [0023]; fig. 6).

Regarding claim 16, Kuhn as modified discloses the invention in claim 9, and further discloses wherein the rotorcraft is a tiltrotor aircraft (as shown in fig. 5) and the plurality fan assemblies rotate between an airplane mode and a helicopter mode (as shown in fig. 5).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, Jr. (US 2011/0024555 A1) in view of Mackin (US 2019/0322382 A1) and Regev (US 2017/0217600 A1) as applied to claim 9 above, and alternatively further in view of Kinoshita (US 6,401,893 B1).
Regarding claim 12, Kuhn as modified discloses the invention in claim 9, but does not appear to specifically disclose wherein the sprag clutches are packed-grease sprag clutches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the sprag clutches are packed-grease sprag clutches, since the equivalence of a sprag clutch a packed-grease sprag clutch for their use in the clutch art and the selection of any known equivalents to a packed-grease sprag clutch would be within the level of ordinary skill in the art.
Alternatively, Kinoshita is in the field of one-way clutch assemblies (abstract) and teaches wherein the sprag clutches are packed-grease sprag clutches (col. 4, lines 4-8, regarding the two upper and lower spaces defined by the two cylinder portions 1a and 1b of the outer race 1 and the cylinder portion 2a of the inner race 2 and communicating with each other are kept in a substantially hermetically sealed state by the two seal members 12 and 11; col. 4, lines 17-18, regarding the lubricant reservoir 5 is filled with grease or other lubricant; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the first sprag clutch is a packed-grease sprag clutch as taught by Kinoshita in order to ensure that the clutch can operate without requiring continuous resupply of lubricant (see Kinoshita, col. 4, lines 4-18).

Regarding claim 13, Kuhn as modified discloses the invention in claim 9, but does not appear to specifically disclose wherein the input shaft is coupled to the mast via a planetary gear set and the sprag clutches are packed-grease sprag clutches.
However, Mackin teaches wherein the input shaft is coupled to the mast via a planetary gear set (para. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the input shaft is coupled to the mast via a planetary gear set as taught by Mackin in order to ensure simplicity of manufacturing and assembly of the drivetrain by reducing the number of necessary moving parts.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the sprag clutches are packed-grease sprag clutches, since the equivalence of a sprag clutch a packed-grease sprag clutch for their use in the clutch art and the selection of any known equivalents to a packed-grease sprag clutch would be within the level of ordinary skill in the art.
Alternatively, Kinoshita is in the field of one-way clutch assemblies (abstract) and teaches wherein the sprag clutches are packed-grease sprag clutches (col. 4, lines 4-8, regarding the two upper and lower spaces defined by the two cylinder portions 1a and 1b of the outer race 1 and the cylinder portion 2a of the inner race 2 and communicating with each other are kept in a substantially hermetically sealed state by the two seal members 12 and 11; col. 4, lines 17-18, regarding the lubricant reservoir 5 is filled with grease or other lubricant; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the first sprag clutch is a packed-grease sprag clutch as taught by Kinoshita in order to ensure that the clutch can operate without requiring continuous resupply of lubricant (see Kinoshita, col. 4, lines 4-18).

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, Jr. (US 2011/0024555 A1) in view of Mackin (US 2019/0322382 A1) and Regev (US 2017/0217600 A1) as applied to claim 9 above, and further in view of Smith (US 2012/0234968 A1).
Regarding claims 14 and 17, Kuhn as modified discloses the invention in claims 9 and 16, but does not appear to specifically disclose wherein one or more of the plurality of fan assemblies are ducted fan assemblies.
However, Smith is in the field of VTOL aircraft (abstract) and teaches wherein one or more of the plurality of fan assemblies are ducted fan assemblies (ducted fans 106; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that one or more of the plurality of fan assemblies are ducted fan assemblies as taught by Smith in order to increase the safety of the rotorcraft and ensure that the rotorcraft is sufficiently quiet (see Smith, para. [0036]).

Regarding claim 18, Kuhn as modified discloses the invention in claim 16, but does not appear to specifically disclose wherein the input shaft is coupled to the mast via a planetary gear set.
However, Mackin teaches wherein the input shaft is coupled to the mast via a planetary gear set (para. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the input shaft is coupled to the mast via a planetary gear set as taught by Mackin in order to ensure simplicity of manufacturing and assembly of the drivetrain by reducing the number of necessary moving parts.

Regarding claim 19, Kuhn as modified discloses the invention in claim 18, but does not appear to specifically disclose wherein one or more of the plurality of fan assemblies are ducted fan assemblies.
However, Smith is in the field of VTOL aircraft (abstract) and teaches wherein one or more of the plurality of fan assemblies are ducted fan assemblies (ducted fans 106; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that one or more of the plurality of fan assemblies are ducted fan assemblies as taught by Smith in order to increase the safety of the rotorcraft and ensure that the rotorcraft is sufficiently quiet (see Smith, para. [0036]).

Regarding claim 20, Kuhn as modified discloses the invention in claim 14, does not appear to specifically disclose wherein the plurality of motors are axial flux motors.
However, Regev teaches wherein the plurality of motors are axial flux motors (see para. [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the plurality of motors are axial flux motors as taught by Regev in order to ensure that the motors can be designed for specific dimensions at the required power density.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, Jr. (US 2011/0024555 A1) in view of Mackin (US 2019/0322382 A1), Regev (US 2017/0217600 A1), and Smith (US 2012/0234968 A1) as applied to claim 14 above, and alternatively further in view of Kinoshita (US 6,401,893 B1).
Regarding claim 15, Kuhn as modified discloses the invention in claim 14, but does not appear to specifically disclose wherein the input shaft is coupled to the mast via a planetary gear set and the sprag clutches are packed-grease sprag clutches.
However, Mackin teaches wherein the input shaft is coupled to the mast via a planetary gear set (para. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the input shaft is coupled to the mast via a planetary gear set as taught by Mackin in order to ensure simplicity of manufacturing and assembly of the drivetrain by reducing the number of necessary moving parts.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the sprag clutches are packed-grease sprag clutches, since the equivalence of a sprag clutch a packed-grease sprag clutch for their use in the clutch art and the selection of any known equivalents to a packed-grease sprag clutch would be within the level of ordinary skill in the art.
Alternatively, Kinoshita is in the field of one-way clutch assemblies (abstract) and teaches wherein the sprag clutches are packed-grease sprag clutches (col. 4, lines 4-8, regarding the two upper and lower spaces defined by the two cylinder portions 1a and 1b of the outer race 1 and the cylinder portion 2a of the inner race 2 and communicating with each other are kept in a substantially hermetically sealed state by the two seal members 12 and 11; col. 4, lines 17-18, regarding the lubricant reservoir 5 is filled with grease or other lubricant; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotorcraft of Kuhn such that the first sprag clutch is a packed-grease sprag clutch as taught by Kinoshita in order to ensure that the clutch can operate without requiring continuous resupply of lubricant (see Kinoshita, col. 4, lines 4-18).

Response to Arguments
Applicant’s arguments filed on July 12, 2022, with respect to the rejection of claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647